Citation Nr: 1120741	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 2003 and September 2004, and from July 2007 and August 2008.  A certificate of discharge documents a period of active duty for training from June 1991 to August 1991, and the record references additional years of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2009.  Statements of the case were issued in October 2009 and April 2010, and substantive appeals was received in October 2009 and May 2010.  

On his October 2009 substantive appeal, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled in October 2010, but the Veteran failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After preliminary review of the claims file, but Board must conclude that the appeal is not ready for review at this time.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The above noted distinctions in types of service are of importance in this case since the Veteran appears to have had two periods of active duty service along with a number of years of National Guard service, both active duty for training and inactive duty training.  

Review of various service and private records over the years show that the Veteran was treated on a number of occasions for complaints related to the back and knees.  The timing of many of these records brings up the question of whether there were preexisting low back and knee disorders and, if so, whether they were aggravated.  The Veteran also appears to contend that he suffered separate injuries to the low back and knees during his period or periods of active duty service.  

The Board also observes that a report of VA examination in April 2009 appears to indicate that the examiner believed that there were no current disorders of the low back and knees.  It does not appear that the claims file was available to the examiner, and the examiners conclusions appear to be inconsistent with the prior documentation of complaints and findings related to the low back and knees.  The Board also notes that x-ray studies in 2009 appeared to show degenerative changes.  Under the circumstances, further development of the medical evidence is necessary to allow for informed appellate review. 

It is also noted that during the April 2009 VA examination, the examiner indicated that although he did not have the claims file, he reviewed "medical records."  The examiner cited a February 2009 record documenting a consultation with the Veteran's primary care provider with a referral to physical therapy.  However, it does not appear that the February 2009 record or any physical therapy records have been associated with the claims file.  Further development in this regard is therefore necessary. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain a copy of the medical report of the referenced February 2009 consultation with the Veteran's primary care provider.  The RO should also take action to obtain copies of all pertinent physical therapy records. 

2.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current bilateral knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report whether a diagnosis of disability for either or both knees is warranted.  If so, the diagnosis or diagnoses should be clearly listed.  If no knee disability is diagnosed, the examiner should discuss the significance of all knee complaints, clinical findings and x-ray findings in prior medical reports.  

If current disability of either or both knees is diagnosed, then for each such disability the examiner should respond to the following:

     a)  Is any such knee disability causally related to any injury suffered during a period of active duty, active duty for training, or inactive duty training as may be shown in service records over the years?

     b)  Was there was an increase in severity of any preexisting bilateral knee disability during any of the Veteran's periods of service beyond the natural progression of that preexisting disability?

A rationale should be provided.
 
3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

The examiner should clearly report whether a diagnosis of low back disability is warranted.  If so, the diagnosis or diagnoses should be clearly listed.  If no low back disability is diagnosed, the examiner should discuss the significance of all low back complaints, clinical findings and x-ray findings in prior medical reports.  

If current low back disability is diagnosed, then the examiner should respond to the following:

     a)  Is any such low back disability causally related to any injury suffered during a period of active duty, active duty for training, or inactive duty training as may be shown in service records over the years?

     b)  Was there was an increase in severity of any preexisting low back disability during any of the Veteran's periods of service beyond the natural progression of that preexisting disability?

A rationale should be provided.
 
4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  As may be appropriate, the RO should include a preexisting disability/aggravation analysis as well as an analysis as to whether any current disability is due to separate injury during service.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


